DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1, 3-8, 12-19 and 21-23] are allowed.
3. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, none of the prior arts on the record teaches or reasonably disclose: 
A method of focusing control for an image sensor, the image sensor comprising: generating, according to the first output values, a first phase value; wherein the first phase value is a sum of the first output values; generating, according to the second output values, a second phase value; wherein the second phase value is a sum of the second output values; and performing the focusing control according to the first phase value and the second phase value; in conjunction with the other limitation of the claim.

Claims 3-7 and 21 are allowed due to their direct or indirect dependency on claim 1.

 Re Claim 8, none of the prior arts on the record teaches or reasonably suggests:
An image sensor, comprising: wherein the micro-lens array has a horizontal centerline, a vertical centerline, and four edges, the number of the first micro-lenses is two or more, and the two or more first micro-lenses comprises: a first group of first micro-lenses, disposed along the horizontal centerline; a second group of first micro-lenses, disposed along the vertical centerline; and a third group of first micro-lenses, disposed on the four edges; wherein the first group of first micro-lenses are arranged in a first density, the second group of first micro-lenses are arranged in 

Claims 12-15 and 22 are allowed due to their direct or indirect dependency on claim 8.



Re Claim 16, none of the prior arts on the record teaches or reasonably suggests: An electronic device, comprising: control the photosensitive cell array to enter an imaging mode; control to expose the focusing photosensitive cells and the non-focusing photosensitive cells, and read output values of the photosensitive pixels of the focusing photosensitive cells and output values of the photosensitive pixels of the non-focusing photosensitive cells; and acquire a first pixel value of each of the focusing photosensitive cells by adding the output values of the N*N photosensitive pixels in the same focusing photosensitive cell, acquire a second pixel value of each of the non-focusing photosensitive cells by adding the output values of the N*N photosensitive pixels in the same non-focusing photosensitive cell, and generate a merged image by the first pixel value and the second pixel value; in conjunction with the other limitation of the claim.
Claims 17-19 and 23 are allowed due to their direct or indirect dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698